         Case 1:18-cv-11585-KPF Document 72 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THREE BROTHERS TRADING, LLC,

                          Plaintiffs,
                                                     18 Civ. 11585 (KPF)
                   -v.-
                                                   SCHEDULING ORDER
GENEREX BIOTECHNOLOGY CORP.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Petitioner’s motion for reconsideration of the

Court’s May 28, 2020 denial of its application for entry of a partial final

judgment. (Dkt. #71; May 28, 2020 Minute Entry). Respondent’s shall file

their opposition papers on or before June 24, 2020. Petitioner shall file its

reply papers, if any, on or before July 1, 2020.


Dated:       June 10, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
